DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 4 and 5, Claims 1-11 in the reply filed on 02/09/2022 is acknowledged.
Newly submitted claims 12-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed toward a switch structure that is not recited in the elected Embodiment 1, nor does it require the limitations as set forth in generic claim 1 of elected Embodiment 1.  Therefore the new claims would be subject to a further restriction as different inventions, as Claims 1-10 are directed toward the housing of an apparatus and newly presented claims 12-20 are directed toward the electrical comments of a n apparatus.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Embodiment 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/2022.

Allowable Subject Matter
Claims 1-11 are allowed.
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an apparatus comprising: a ceramic contact base having an opening therein configured to removably receive a contact; a first ceramic plunger housing portion and a second ceramic plunger housing portion, the first ceramic plunger housing portion including a first protrusion, the second ceramic plunger housing portion including a first recess, the first recess to receive the first protrusion; and a first ceramic contact housing portion and a second ceramic contact housing portion, the first ceramic contact housing portion including a second protrusion and a first cavity, the second ceramic contact housing portion including a second recess and a second cavity, the first ceramic plunger housing portion, the second ceramic plunger housing portion, and the ceramic contact base configured to be coupled between the first and second cavities when the second recess receives the second protrusion.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancel withdrawn Claims 12-20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD ROJAS/Primary Examiner, Art Unit 2837